334 A.2d 188 (1975)
Barry L. WOOD, Petitioner,
v.
DISTRICT UNEMPLOYMENT COMPENSATION BOARD, Respondent.
No. 8243.
District of Columbia Court of Appeals.
Submitted February 13, 1975.
Decided March 19, 1975.
John P. Sizemore, Little Rock, Ark., was on the brief for petitioner.
George A. Ross and Russell L. Carter, Washington, D.C., were on the brief for respondent.
Before REILLY, Chief Judge, HARRIS, Associate Judge, and PAIR, Associate Judge, Retired.
PER CURIAM:
This is a petition for review of a decision of the District Unemployment Compensation Board affirming an appeals examiner's finding of ineligibility of petitioner to receive unemployment benefits because he was found to be unavailable for work as defined by D.C.Code 1973, § 46-309(d).
The record shows that petitioner had been employed as a construction laborer when he was laid off in August 1973. He registered with the agency and being found eligible for benefits, received a check. He continued to file claims as an unemployed person and to obtain benefits for several weeks thereafter, notwithstanding that in September he enrolled as a day student at the University of Maryland for nine hours of class per week. He did not inform the Board of this until November. Shortly after this disclosure, a claims deputy found petitioner ineligible from the date of his enrollment. Petitioner filed an administrative appeal and was given a hearing before an appeals examiner. The examiner found that by not devoting full time to seeking other jobs the applicant had failed to make himself available for reemployment under the terms of § 46-309(d). Upon review the Board affirmed the findings and conclusion of the appeals examiner.
There is substantial evidence to support the Board's finding that petitioner was unavailable for work under the terms of the statute in that his class schedule unreasonably restricted his actively seeking job opportunities. Doherty v. District of Columbia Unemployment Compensation Board, D.C.App., 283 A.2d 206 (1971). See also *189 Woodward & Lothrop, Inc. v. District of Columbia Unemployment Compensation Board, 129 U.S.App.D.C. 155, 392 F.2d 479 (1968).
Accordingly, the Board's decision[*] is
Affirmed.
NOTES
[*]  Subsequent to the Board's decision, agents of the Board sent petitioner two letters demanding a refund of some $1,177.00 for the amounts improperly paid for the weeks ending September 14 through December 21, 1973. Apparently petitioner has not made these refunds and his obligation to do so is challenged in his brief. This matter, however, is not before us on review as the record does not indicate a final order under § 46-319 (e). It also does not appear that petitioner exhausted his administrative remedies under this section. The procedure for seeking reimbursement is set out in § 46-319 but there is nothing in the record to show a resort by the agency to these provisions of the act.